Title: From Thomas Jefferson to Nathaniel Macon, 8 February 1802
From: Jefferson, Thomas
To: Macon, Nathaniel


          
            Sir
            Feb. 8. 1802.
          
          I now inclose the information desired by the resolution of the House of representatives of the 2d. instant. considering that it will yet be some time before the conferences will be held with the Creeks, and that the disclosure of the views explained in this message might have an unfavorable influence on the result of those conferences, I refer to the consideration of the house whether these communications should not be deemed confidential. Accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        